Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on March 04, 2020.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

In sum, claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined 

Revised Guidance Step 2A - Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
Here, the claims recite the abstract idea of determining that a vehicle is within a threshold distance from a point of interest; and determining details about the point of interest to present based upon a location and a speed of the vehicle as recited in the independent claims.
The steps fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper. This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840-41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794-95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354-1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”).
CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.’’).

Revised Guidance Step 2A - Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).
In addition, limitations reciting data gathering such as “detect, using sensors” (in the dependent claims) are also insignificant pre-solution activity that merely gather data and, therefore, do not integrate the exception into a practical application for that additional reason. See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371-72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)).
Furthermore, the limitation “presenting the details about the point of interest” merely uses generic computing components (“computing system”) but also constitutes insignificant post-solution Bilski, 561 U.S. at 610-11 (quoting Diehr, 450 U.S. at 191-92).

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea, (i.e., an innovative concept). Here, the additional elements, such as (1) “processor”; and (2) “memory” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, ¶¶ 95-98, 199-202 of the specification). See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice 
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1081), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1078), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., performing an abstract idea on sensor data from an aircraft).

As for dependent claims 2-12, 14-16 and 18-20 these claims include all the limitations of the independent claim from which they depend and therefore recite the same abstract idea.  The claims also fail to add additional limitations that would amount to significantly more than the abstract idea.  Therefore, the invention of claims as a whole, considering all claim elements both individually and in combination, are not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites “A non-transitory computer readable medium comprising instructions stored thereon, the instructions effective to cause at least one processor to: determine that a vehicle is within a threshold distance from a point of interest”.  One would recognize that the recited apparatus alone would not be capable of making such determination.  That is, a processor with memory alone is not capable of determining position to determine distance from a point.  More machinery would be necessary to make such determination.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.
Regarding claim 1, the claim recites “the vehicle is characterized by having the ability to take any route to a destination”.  One would recognize that while a vehicle is capable of driving on a sidewalk, through a park or through pedestrian only streets, laws and safety concerns stop the vehicle from doing such.  Therefore, the claim as presently drafted does not particularly point out and distinctly 
Regarding claim 1, the claim recites “travel to the destination at any speed”.  One would recognize that while a vehicle is capable of driving at high rates of speed, laws and safety concerns stop the vehicle from doing such.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Dependent claims 2-12 are rejected as being dependent on a rejected base claim.  

Regarding claim 13, the claim recites “A computer implemented method”.  The examiner is reading the claim in light of the specification and in conjunction with the other claims as being executed by a processor and memory.  One would recognize that the recited apparatus alone would not be capable of making such determination.  That is, a processor with memory alone is not capable of determining position to determine distance from a point.  More machinery would be necessary to make such determination.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.
Regarding claim 13, the claim recites “the vehicle is characterized by having the ability to take any route to a destination”.  One would recognize that while a vehicle is capable of driving on a sidewalk, through a park or through pedestrian only streets, laws and safety concerns stop the vehicle from doing such.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.
claim 13, the claim recites “travel to the destination at any speed”.  One would recognize that while a vehicle is capable of driving at high rates of speed, laws and safety concerns stop the vehicle from doing such.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Dependent claims 14-16 are rejected as being dependent on a rejected base claim.  

Regarding claim 17, the claim recites “at least one processor; at least one memory”.  One would recognize that the recited apparatus alone would not be capable of making such determination.  That is, a processor with memory alone is not capable of determining position to determine distance from a point.  More machinery would be necessary to make such determination.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.
Regarding claim 17, the claim recites “the vehicle is characterized by having the ability to take any route to a destination”.  One would recognize that while a vehicle is capable of driving on a sidewalk, through a park or through pedestrian only streets, laws and safety concerns stop the vehicle from doing such.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.
Regarding claim 17, the claim recites “travel to the destination at any speed”.  One would recognize that while a vehicle is capable of driving at high rates of speed, laws and safety concerns stop the vehicle from doing such.  Therefore, the claim as presently drafted does not particularly point out 

Dependent claims 18-20 are rejected as being dependent on a rejected base claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1, 5, 11, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poppen et al., US 9,304,008 B2 in view of Campbell et al., US 2014/0280060 A1.

Regarding claim 1, Poppen teaches a non-transitory computer readable medium comprising instructions stored thereon, the instructions effective to cause at least one processor to: 
determine that a vehicle is within a threshold distance from a point of interest, wherein the vehicle is characterized by having the ability to take any route to a destination requested by a passenger and to travel to the destination at any speed; (Poppen, see at least abstract and col. 2 ln. 4-21 which states “A system in accordance with the present invention includes a GPS module, user interface module, database and routing engine. To find a list of nearby POIs, for example upon request by a driver, in one embodiment the routing engine identifies POIs in the database that are located within a threshold distance from the planned route in Euclidean distance. The routing engine then filters the results by exploring the road network to determine whether each of the POIs is within the threshold distance of the route in driving distance. The filtering may include exploring outward from the POI, e.g., using Dijkstra's algorithm, until either all roads within the threshold distance are explored or the route is reached; alternatively, distance to the POIs can be checked by exploring outward from the route until all roads within the threshold distance of the route have been exposed. For those POIs reached in the exploration, the nearest point on the route and the distance to that point are known. Similar searches are performed based on driving time rather than distance.”)
determine details about the point of interest to present based upon a location and a speed of the vehicle; and present the details about the point of interest. (Campbell, see at least ¶ [0023] which states “FIG. 1 is a high-level block diagram of a system for determining points of interest (POIs) for display on a digital map at a client computing device based on at least location and classification of a user. Although FIG. 1 illustrates a client-server network environment, other aspects of the system 100 may include other configurations (peer-to-peer, single system, cloud, etc.). Generally, the system may include front end components 101 and back end components 109 that are communicatively linked via a network 108. The front end components 101 may include a client computing device 102 and display device 103. The client computing device 102 may include a memory 104 storing a mapping module 105. A processor 106 may execute instructions of the mapping module 105 to request, receive, process, and display maps and/or POI information, as herein described. A GPS module 107 may include a GPS transceiver to provide the mapping module 105 with location data corresponding to a current geographic location of the client computing device. The client computing device 102 may include a personal computer, smart phone, tablet computer, or other computing device. The computing device 102 is capable of executing the various modules, instructions, etc., described herein. The mapping module 105 may communicate with backend components 109 including a mapping system 115 and a point of interest (POI) selection system 110 via a network 108 such as the Internet or other type of networks (e.g., LAN, a MAN, a WAN, a mobile, a wired or wireless network, a private network, or a virtual private network, etc.).”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Poppen with those of Campbell as both relate to determining POI’s based on location (Campbell, ¶ [0001]) and to combine prior art elements according to known methods to yield predictable results.
claim 5, Poppen in view of Campbell teaches a non-transitory computer readable medium comprising instructions stored thereon, wherein the instructions are further effective to cause the at least one processor to: determine a route between a start location and the destination, wherein the route is determined by the location of the point of interest.  (Poppen, see at least col. 2 ln. 54 –col. 3 ln. 4 which states “FIG. 1 is a diagram of a system 100 in accordance with an embodiment of the present invention. System 100 includes a user interface (UI) module 102, a routing engine 104, a database 106, and GPS module 108. UI module 102 provides one or more screens of information and enables the driver to communicate with the navigation system 100. Routing engine 104 manages route planning and guidance functions, including routing to POIs along a route as described below. Database 106 provides local storage for navigation system 100 and may include information about POIs and other features such as roads, intersections, terrain, and the like. GPS module 108 performs GPS location functions and receives GPS signals from GPS satellites 110. Note that although in the described embodiment navigation system 100 uses GPS to determine its location, alternative technology may be used, particularly as newer technology is developed. The present invention is equally applicable regardless of the manner in which system 100 derives its location.”) (see claim 1 above for rationale supporting obviousness, motivation, and reason to combine.)

Regarding claim 11, Poppen teaches a non-transitory computer readable medium comprising instructions stored thereon.  Poppen does not specifically teach the following.  However, Campbell teaches the instructions are further effective to cause the at least one processor to: send additional details of the point of interest to a mobile device accessible by the passenger of the vehicle, the additional details to be projected onto a screen of the mobile device. (Campbell, see at least ¶ [0023] which states “FIG. 1 is a high-level block diagram of a system for determining points of interest (POIs) for display on a digital map at a client computing device based on at least location and classification of a 

Regarding claim 12, Poppen teaches a computer-implemented method comprising: 
determining that a vehicle is within a threshold distance from a point of interest, wherein the vehicle is characterized by having the ability to take any route to a destination requested by a passenger and to travel to the destination at any speed; (Poppen, see at least abstract and col. 2 ln. 4-21 which states “A system in accordance with the present invention includes a GPS module, user interface module, database and routing engine. To find a list of nearby POIs, for example upon request by a driver, in one embodiment the routing engine identifies POIs in the database that are located 
Poppen does not specifically teach the following.  However Campbell teaches determining details about the point of interest to present based upon a location and a speed of the vehicle; and presenting the details about the point of interest. (Campbell, see at least ¶ [0023] which states “FIG. 1 is a high-level block diagram of a system for determining points of interest (POIs) for display on a digital map at a client computing device based on at least location and classification of a user. Although FIG. 1 illustrates a client-server network environment, other aspects of the system 100 may include other configurations (peer-to-peer, single system, cloud, etc.). Generally, the system may include front end components 101 and back end components 109 that are communicatively linked via a network 108. The front end components 101 may include a client computing device 102 and display device 103. The client computing device 102 may include a memory 104 storing a mapping module 105. A processor 106 may execute instructions of the mapping module 105 to request, receive, process, and display maps and/or POI information, as herein described. A GPS module 107 may include a GPS transceiver to provide the mapping module 105 with location data corresponding to a current geographic location of the client computing device. The client computing device 102 may include a personal computer, smart phone, tablet computer, or other computing device. The computing device 102 is capable of executing the various modules, instructions, etc., described herein. The mapping module 105 may communicate with 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Poppen with those of Campbell as both relate to determining POI’s based on location (Campbell, ¶ [0001]) and to combine prior art elements according to known methods to yield predictable results.

Regarding claim 17, Poppen teaches a vehicle comprising: 
at least one processor; (Poppen, see at least and col. 8 ln. 14-27 which states “The operations described above, although described functionally or logically, may be implemented by computer programs stored on one or more computer readable media and executed by a processor. Computer readable storage media include, for example, any type of disk including floppy disks, optical disks, CD-ROMs, magnetic-optical disks, read-only memories (ROMs), random access memories (RAMs), EPROMs, EEPROMs, magnetic or optical cards, application specific integrated circuits (ASICs), or any type of media suitable for storing electronic instructions, and each coupled to a computer system bus. Furthermore, the computers referred to in the specification may include a single processor or may be architectures employing multiple processor designs for increased computing capability.”)
at least one memory storing computer-readable instructions that, when executed by the at least one processor, causes the at least one processor to: determine that the vehicle is within a threshold distance from a point of interest, wherein the vehicle is characterized by having the ability to take any route to a destination requested by a passenger and to travel to the destination at any speed; (Poppen, see at least abstract and col. 2 ln. 4-21 which states “A system in accordance with the present invention includes a GPS module, user interface module, database and routing engine. To find a 
Poppen does not specifically teach the following.  However Campbell teaches determine details about the point of interest to present based upon a location and a speed of the vehicle; and present the details about the point of interest. (Campbell, see at least ¶ [0023] which states “FIG. 1 is a high-level block diagram of a system for determining points of interest (POIs) for display on a digital map at a client computing device based on at least location and classification of a user. Although FIG. 1 illustrates a client-server network environment, other aspects of the system 100 may include other configurations (peer-to-peer, single system, cloud, etc.). Generally, the system may include front end components 101 and back end components 109 that are communicatively linked via a network 108. The front end components 101 may include a client computing device 102 and display device 103. The client computing device 102 may include a memory 104 storing a mapping module 105. A processor 106 may execute instructions of the mapping module 105 to request, receive, process, and display maps and/or POI information, as herein described. A GPS module 107 may include a GPS transceiver to provide the mapping module 105 with location data corresponding to a current geographic location of the client computing device. The client computing device 102 may include a personal computer, smart phone, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Poppen with those of Campbell as both relate to determining POI’s based on location (Campbell, ¶ [0001]) and to combine prior art elements according to known methods to yield predictable results.

Allowable Subject Matter
Claims 2-4, 6-10, 12, 14-16 and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668